FILED: AUGUST 7, 2003
IN THE SUPREME COURT OF THE STATE OF OREGON
Inquiry Concerning a Judge re:
THE HONORABLE DOROTHY BAKER,
Accused.
(CJFD 01-062; SC S50542)
	On review of the Commission on Judicial Fitness and
Disability Stipulation of Facts and Consent to Censure.
	Submitted on the record June 25, 2003.
	Peter R. Jarvis, Portland, attorney for accused.
	Stephen F. English, Portland, attorney for Commission on
Judicial Fitness and Disability.
	Before Carson, Chief Justice, and Gillette, Durham, Riggs,
De Muniz, and Balmer, Justices.
	PER CURIAM
	The accused is censured.
		PER CURIAM
		This is a proceeding under ORS 1.420, (1) ORS 1.430, (2) and
Article VII (Amended), section 8, of the Oregon Constitution to
inquire into the conduct of a circuit court judge.  The Oregon
Commission on Judicial Fitness and Disability (commission) and
the accused, Honorable Dorothy Baker, a judge of the Circuit
Court of the State of Oregon for Multnomah County, agreed to a
Stipulation of Facts and Consent to Censure (stipulation for
censure) in which the accused stipulated that she engaged in
conduct that violated the Oregon Code of Judicial Conduct
Judicial Rule (JR) 1-101(A) (requiring judge to observe high
standards of conduct and act in manner that promotes public
confidence); JR 1-101(C) (prohibiting conduct reflecting
adversely on judge's character, competence, temperament, or
fitness to serve as judge); JR 2-106(A) (requiring
disqualification if judge's impartiality reasonably may be
questioned); JR 2-109 (requiring judge to maintain decorum in
proceedings); and JR 2-110(A) (requiring judge to be patient,
dignified, and courteous).
		We set out the stipulation for censure in part:

"STIPULATED FACTS
		"If a contested hearing were held in this matter,
clear, cogent and convincing evidence would be
presented sufficient to establish the following facts:
"7. 
		"Lawrence Scott Stebbeds was placed on enhanced
bench probation with the Accused following his second
conviction of Driving Under the Influence of
Intoxicants.  One of the terms of his probation
prohibited him from using or possessing alcoholic
beverages.  Stebbeds' Judgment also stated that he 'may
not be where alcohol is a primary business such as a
bar' and his Judgment Addendum stated that he 'not
enter or frequent any establishment whose primary
income is derived from the sale of alcohol.'
"8.
		"On Friday, May 4, 2001, Stebbeds and two friends
entered the bar area of McCormick's Fish House and Bar
in Beaverton, Oregon.  There were $2.00 dinner specials
in the bar.  Stebbeds asserted he was there for that
purpose.  Stebbeds also asserted he understood that he
was permitted, under the terms of his probation, to go
into the bar area of McCormick's Fish House and Bar so
long as he did not drink alcohol.
"9.
		"The Accused is in charge of Multnomah County's
DUII Intensive Supervision Program (hereinafter
"DISP").  She no longer presides over trials but,
instead, only handles pleas, sentencing, and follow-up
for DUII offenders.  Participants in DISP are not
permitted to be in a bar regardless of whether or not
they are drinking alcohol.  Judge Baker had that
condition in mind when she encountered Stebbeds in
McCormick's Fish House and Bar on the evening of May 4,
2001.
"10.
		"The Accused saw Stebbeds when he and his friends
came into the bar and, based upon her recollection that
Stebbeds had obligations under the DISP Program,
believed that Stebbeds was in an off-limits area. 
Consequently, she walked over to Stebbeds, poked him in
the shoulder and said to him, 'You're busted.  You are
so busted.'  The Accused then ordered Stebbeds to
report to her courtroom the next Monday at 9:00 a.m.
and also said, 'Get out of here right now.'
"11.
		"The actions of the Accused caused nearby
restaurant patrons to turn their attention to the
incident between the accused and Stebbeds.  The
waitress serving the accused stated that she believed
she was witnessing a domestic disturbance and offered
to locate a manager.  Stebbeds' two companions also
questioned the Accused's conduct.  Stebbeds told his
two companions that the Accused is a judge.  The
Accused told the waitress that she is a judge.
"12.
		"When Stebbeds appeared in the Accused's courtroom
on the morning of Monday, May 7, 2001, the Accused
found him in violation of his probation based, in part,
on her personal observation of him at McCormick's Fish
House and Bar the previous Friday evening.  In response
to an answer Stebbeds gave to one of her questions, the
Accused said, 'Oh, bullshit.'  The Accused entered an
order requiring Stebbeds to relinquish his driver's
license, attend AA meetings three times per week, find
a social activity, and serve three days in jail.
"13.
		"The Accused did not have the authority to order
Stebbeds to leave McCormick's Fish House and Bar on
Friday, May 4, 2001.  Having done so and given the
probability that she would have to be a witness, the
Accused should not have thereafter presided over a
probation violation hearing involving Stebbeds on
Monday, May 7, 2001.
"VIOLATIONS
"14.
		"The Accused admits that, by engaging in the
conduct described herein, she violated the following
Rules of Judicial Conduct:  (1) JR 1-101(A), which
requires a judge to observe high standards of conduct
so that the integrity of the judiciary is preserved and
which requires a judge to act at all times in a manner
that promotes public confidence in the judiciary and
the judicial system; (2) JR 1-101(C), which requires a
judge not to engage in conduct that reflects adversely
on the judge's character, temperament, or fitness to
serve as a judge; (3) JR 2-106(A), which requires a
judge to disqualify herself at a proceeding in which
the judge's impartiality reasonably may be questioned;
(4) JR 2-109, which requires a judge to maintain
decorum in proceedings before the judge; and (5) JR 2-110(A), which requires a judge to be patient,
dignified, and courteous to litigants, among others.
"SANCTION
			"The Accused and the [c]ommission agree that
the appropriate sanction in this case is a censure, and
by their signatures thereon consent to the imposition
of censure upon the Accused by the Oregon Supreme
Court."

		Pursuant to ORS 1.430(2), the court has reviewed the
stipulation of facts and the disciplinary action to which the
accused has consented.  The court approves the consent to
censure.
		The accused is censured.



1. 	ORS 1.420(1) provides in part:

		"Upon complaint from any person concerning the
conduct of a judge or upon request of the Supreme
Court, and after such investigation as the Commission
on Judicial Fitness and Disability considers necessary,
the commission may do any of the following:
		"* * * * *
		"(c) The commission may allow the judge to execute
a consent to censure, suspension or removal. If a
consent is entered into under this paragraph, the judge
and the commission must enter into a written
stipulation of facts. The consent and stipulation of
facts shall be submitted by the commission to the
Supreme Court."

Return to previous location.



2. 	ORS 1.430(2) provides, in part:

		"If the commission has agreed to allow the judge
to submit a consent to censure, suspension or removal,
the Supreme Court shall review the stipulation of facts
and the disciplinary action to which the judge has
consented. If the Supreme Court approves the consent,
the court shall censure the judge or order the judge
suspended or removed from office pursuant to the terms
of the consent. * * *"

Return to previous location.